DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passoni et al (EP 3335631A1; cited by Applicant).
Regarding Claim 1, the recitation “applied to a bio-information acquisition system” has not been given full patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 1, Passoni discloses a circuit applied to a bio-information acquisition system, comprising: 
a terminal (plurality of electrodes 104; first detection channel 114, second detection channel 116), for receiving an input signal ([0022]); 
an output circuit (first output signal 122, second output signal 132), for generating an output signal according to the input signal ([0023-0025]); 
([0031]; Figure 3), for receiving the output signal to generate a current signal to the terminal ([0017-0031], [0049-0057]); and 
a calibration circuit (calibration device 101), coupled to the output circuit and the feedback circuit ([0071]; Figure 7), for generating a control signal to control the feedback circuit to determine a level of the current signal according to the output signal ([0049-0057], [0070-0073]).  

Regarding Claim 4, Passoni discloses a calibration signal generator, for generating a plurality test signals to the terminal to serve as a plurality of input signals ([0049]); 
wherein the output circuit receives the plurality of input signals to generate a plurality of output signals ([0050-0055]), and 
the calibration circuit generates the Page 12 of 16control signal to control the feedback circuit to determine the level of the current signal according to the plurality of output signal ([0056-0057]).  

Regarding Claim 13, Passoni discloses wherein the bio-information acquisition system is a bio-impedance acquisition system (bio-impedance measurement device; Abstract).  

Regarding Claim 14, the recitation “a circuit applied to a bio-information acquisition system” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

a terminal (plurality of electrodes 104; first detection channel 114, second detection channel 116), for receiving an input signal ([0022]); 
an output circuit (first output signal 122, second output signal 132), for generating an output signal according to the input signal ([0023-0025]); 
a feedback circuit ([0031]; Figure 3), for compensating a phase error of the output signal generate a compensated output signal ([0068-0073]), and 
generating a current signal to the terminal according to the compensated output signal (compensation parameters; [0049-0057], [0068-0073]).  

Regarding Claim 18, Passoni discloses wherein the bio-information acquisition system is a bio-impedance acquisition system (bio-impedance measurement device; Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Passoni et al in view of NPL Zhang et al (Zhang, Yi, and Lianxi Liu. "A Novel Digitally-Controlled DC Offset Calibration Circuit for the Chopper Instrumentation Amplifier." 2018 IEEE Asia Pacific Conference on Circuits and Systems (APCCAS). IEEE, 2018; cited by Applicant).
Regarding Claim 2, Passoni fails to disclose wherein the calibration circuit controls the feedback circuit to determine the level of the current signal, to make the feedback circuit generate the current signal to the terminal to neutralize a leakage current at the terminal.
In a similar technical field, NPL Zhang discloses a novel digitally-controlled DC offset calibration (DCOC) circuit, wherein the calibration circuit controls the feedback circuit to determine the level of the current signal, to make the feedback circuit generate the current signal to the terminal to neutralize a leakage current at the terminal (B. Calibration Voltage Generation Circuit Design).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the neutralization teachings of NPL Zhang into those of Passoni in order to avoid significant errors that can be caused by leakage currents.

Regarding Claim 3, Passoni fails to disclose wherein the calibration circuit controls the feedback circuit to determine the level of the current signal to make the input signal not be attenuated due to a leakage current at the terminal.
NPL Zhang discloses wherein the calibration circuit controls the feedback circuit to determine the level of the current signal to make the input signal not be attenuated due to a leakage current at the terminal. (B. Calibration Voltage Generation Circuit Design).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the neutralization teachings of NPL Zhang into those of Passoni in order to avoid significant errors that can be caused by leakage currents.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Passoni et al in view of Li et al (U.S. Patent Publication No. 2009/0233566).
Regarding Claim 5, although Passoni discloses first and second detection signals/channels (114/116), Passoni fails to specifically disclose wherein the plurality of test signals comprises a first test signal and a second test signal, and the calibration signal generator generates the first test signal to the terminal without passing through any resistor, and the output circuit receives the first test signal to generate a first output signal; and the calibration signal generator generates second test signal to the terminal through a resistor, and the output circuit receives the second test signal to generate a second output signal; and the calibration circuit generates the control signal to control the feedback circuit to determine the level of the current signal according to the first output signal and the second output signal. 
In a similar technical field, Li discloses a calibration circuit (Abstract), wherein the plurality of test signals comprises a first test signal and a second test signal (test signal generator 360), and the calibration signal generator generates the first test signal to the terminal without passing through any resistor (An impedance (a resistor in this embodiment) R2 is coupled to the drain of the transistor Q1 to let the total impedance coupled to the drain of the transistor Q1 be less than the impedance coupled to the drain of the transistor Q2; [0022]; Examiner’s Note: In this embodiment, the resistor R2 is coupled only to transistor Q1, not Q2. Therefore, the resistor would only affect current I1. Current I2 would not have to pass through any resistor), and the output circuit receives the first test signal to generate a first output signal (second output signal, Out2); and the calibration signal generator generates second test signal to the terminal through a resistor (An impedance (a resistor in this embodiment) R2 is coupled to the drain of the transistor Q1 to let the total impedance coupled to the drain of the transistor Q1 be less than the impedance coupled to the drain of the transistor Q2; [0022]; Examiner’s Note: In this embodiment, the resistor R2 is coupled only to transistor Q1, not Q2. Therefore, the resistor would affect current I1), and the output circuit receives the second test signal to generate a second output signal (first output signal, Out1); and 
the calibration circuit (calibration module 340) generates the control signal (first and second control signal Ct1, Ct2) to control the feedback circuit to determine the level of the current signal according to the first output signal and the second output signal ([0019-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resistor teachings of Li into those of Passoni to enable the output signals to be the same, in order to avoid the cost of a more complex comparator (Li [0022]).

Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Passoni et al in view of NPL Fan et al (Fan, Qinwen, et al. "A 1.8$\mu $ W 60 nV $/\surd $ Hz Capacitively-Coupled Chopper Instrumentation Amplifier in 65 nm CMOS for Wireless Sensor Nodes." IEEE Journal of Solid-State Circuits 46.7 (2011): 1534-1543.; cited by Applicant).
Regarding Claim 8, Passoni discloses an amplifier (amplifier 128), coupled to an output terminal of the output circuit, for generating an amplified signal according to the output signal ([0025], [0045-0046]).
Passoni fails to disclose a variable capacitor, coupled between an output terminal of the amplifier and the terminal of the circuit; wherein the calibration circuit generates the control signal to control the variable capacitor to determine the level of the current signal according to the output signal.
In a similar technical field, NPL Fan discloses an amplifier, coupled to an output terminal of the output circuit, for generating an amplified signal according to the output signal (III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)); and a variable capacitor, coupled between an output terminal of the amplifier and the terminal of the circuit (A capacitive bridge comprising of input capacitors and feedback capacitors; B) Design Considerations; Figure 2); wherein the calibration (IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the capacitor teachings of NPL Fan into those of Passoni in order to enable rail-to-rail sensing capability, high power efficiency, and high gain accuracy (NPL Fan; I. INTRODUCTION).

Regarding Claim 9, Passoni fails to disclose wherein the feedback circuit is a positive feedback loop, and a gain of the amplifier is greater than two.
NPL Fan discloses wherein the feedback circuit is a positive feedback loop (A. Positive Feedback Loop (PFL)), and a gain of the amplifier is greater than two (In this implementation, the gain of the CCIA is fixed to 100; C) Implementation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the positive feedback loop teachings of NPL Fan into those of Passoni in order to boost the amplifier’s input impedance (NPL Fan; I. INTRODUCTION).

Regarding Claim 10, although Passoni discloses an amplifier (amplifier 128) that generates an amplified signal according to the output signal ([0025], [0045-0046]) and compensation parameters, Passoni fails to specifically disclose wherein the feedback circuit further comprises: a phase compensator, for compensating a phase error of the output signal to generate a compensated output signal; wherein the amplifier generates the amplified signal according to the compensated output signal.
NPL Fan discloses wherein the feedback circuit further comprises: a phase compensator, for compensating a phase error of the output signal to generate a compensated output signal (two-stage Miller-compensated opamp); wherein the amplifier generates the amplified signal according to the compensated output signal (III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the compensation teachings of NPL Fan into those of Passoni in order to account for the errors in gain and to increase the amplifier’s input impedance (NPL Fan; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)). 

Regarding Claim 11, Passoni fails to disclose wherein the phase compensator compensates the phase error and boosts a gain of a specific frequency of the output signal to generate the compensated output signal.  
NPL Fan discloses wherein the phase compensator compensates the phase error (two-stage Miller-compensated opamp; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)) and boosts a gain (a positive feedback loop (PFL) is employed to boost the amplifier’s input impedance; I. INTRODUCTION) of a specific frequency of the output signal to generate the compensated output signal (Equation I; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the compensation teachings of NPL Fan into those of Passoni in order to account for the errors in gain and to increase the amplifier’s input impedance (NPL Fan; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)). 

Regarding Claim 15, although Passoni discloses an amplifier (amplifier 128), coupled to the phase compensator, for generating an amplified signal according to the compensated output signal ([0025], [0045-0046]) and compensation parameters, Passoni fails to disclose wherein the feedback circuit comprises: a phase compensator, for compensating the phase error of the output signal to generate the compensated output signal; and a capacitor, coupled between an output terminal of the amplifier and the terminal of the circuit.
NPL Fan discloses wherein the feedback circuit comprises: a phase compensator, for compensating the phase error of the output signal to generate the compensated output signal (two-stage Miller-compensated opamp); an amplifier, coupled to the phase compensator (Figure 2), for generating an amplified signal according to the compensated output signal (III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)); and a capacitor, coupled between an output terminal of the amplifier and the terminal of the circuit (A capacitive bridge comprising of input capacitors and feedback capacitors; B) Design Considerations; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the compensation teachings of NPL Fan into those of Passoni in order to account for the errors in gain and to increase the amplifier’s input impedance (NPL Fan; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)). 


NPL Fan discloses wherein the phase compensator compensates the phase error (two-stage Miller-compensated opamp; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)) and boosts a gain (a positive feedback loop (PFL) is employed to boost the amplifier’s input impedance; I. INTRODUCTION) of a specific frequency of the output signal to generate the compensated output signal (Equation I; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the compensation teachings of NPL Fan into those of Passoni in order to account for the errors in gain and to increase the amplifier’s input impedance (NPL Fan; III. CAPACITIVELY-COUPLED CHOPPER INSTRUMENTATION AMPLIFIER (CCIA)-IV. POSITIVE FEEDBACK LOOP (PFL), RIPPLE REDUCTION LOOP (RRL), AND THE DC SERVO LOOP (DSL)). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Passoni and Li as applied to claim 5 above, and further in view of Hancock et al (U.S. Patent Publication No. 2010/0121318).
Regarding Claim 6, Passoni and Li fail to disclose wherein the calibration circuit comprises: a mixer, for mixing the first output signal with an oscillation signal to generate a first mixed signal, and further mixing the second output signal with the oscillation signal to generate a second mixed signal; and a calibration logic, coupled to the mixer, for generating the control signal according to a difference between the first mixed signal and the second mixed signal.  
(first frequency mixer 506; [0246]), for mixing the first output signal with an oscillation signal (oscillator 512, 513; [0246]) to generate a first mixed signal (intermediate frequencies; [0246]), and further mixing the second output signal (second frequency mixer 511; [0246]) with the oscillation signal (oscillator 512, 513; [0246]) to generate a second mixed signal (intermediate frequencies; [0246]); and a calibration logic, coupled to the mixer (The output port of second directional coupler 554 is connected to the input of isolator 508 via co-axial channel switch 2600, whose function is to enable the receiver section of transceiver 500 to be used for making measurements from directional couplers 1400, 1500, 1600, 1700 to enable dynamic impedance matching to be performed…The output from isolator 508 is connected to the input port of said low noise amplifier 507, whose function is to boost the level of the received signal to a level that is acceptable at the RF input to first frequency mixer 506 to enable said frequency mixer 506 to operate), for generating the control signal according to a difference between the first mixed signal and the second mixed signal (sum and difference of the RF and local oscillator (LO) frequencies, i.e. RF--LO and RF-LO; [0246]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency mixing teachings of Hancock into those of Passoni and Li in order to obtain intermediate frequencies that can be used to extract magnitude and phase from the measurement signals (Hancock [0246]). 

Regarding Claim 7, Passoni and Li fail to disclose wherein a frequency of the oscillation signal is equal to a frequency of the first test signal and the second test signal.  
In a similar technical field, Hancock discloses a calibration method wherein a frequency of the oscillation signal is equal to a frequency of the first test signal and the second test signal (Said first local oscillator source 512 is preferably a dielectric resonator oscillator (DRO) and is phase locked to a temperature compensated crystal reference 517 to provide a single frequency with a small variation around the desired centre frequency, for example, a 14.45 GHZ signal with a variation of less than +1 KHz; [0246]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency teachings of Hancock into those of Passoni and Li in order to provide a single frequency with a small variation around the desired centre frequency in order to avoid the degradation of performance of the overall measurement system (Hancock [0246]). 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Passoni and NPL Fan as applied to claims 11 and 16 above, and further in view of Hall et al (U.S. Patent Publication No. 2021/0087614).
Regarding Claim 12, Passoni and NPL Fan fail to disclose wherein the specific frequency is 50 kHz.  
In a similar technical field, Hall discloses a biosensor device that measures impedance (Abstract) which utilizes a circuit wherein the specific frequency is 50 kHz ([0069, 0073]; See Table 1: Column “This Work”, Row “Phase Error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the specific frequency teachings of Hall into those of Passoni and NPL Fan in order to achieve high sensitivity performance with a low rate of phase error (Hall Table 1; [0069]). 

Regarding Claim 17, Passoni and NPL Fan fail to disclose wherein the specific frequency is 50 kHz.  
(Abstract) which utilizes a circuit wherein the specific frequency is 50 kHz ([0069, 0073]; See Table 1: Column “This Work”, Row “Phase Error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the specific frequency teachings of Hall into those of Passoni and NPL Fan in order to achieve high sensitivity performance with a low rate of phase error (Hall Table 1; [0069]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/C.J.J./Examiner, Art Unit 3791         
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791